       Case 1:20-cv-08518-RA-BCM Document 18 Filed 08/26/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                            8/26/21
ALEXANDRA ASUNCION REGINO,
             Plaintiff,                            20-CV-8518 (RA) (BCM)
         -against-
                                                   ORDER
COMMISSIONER OF SOCIAL SECURITY,
             Defendant.

BARBARA MOSES, United States Magistrate Judge.

       The above-referenced action has been referred to Magistrate Judge Moses. All pretrial

motions and applications must be made to Judge Moses and in compliance with this Court's

Individual    Practices   in   Civil   Cases,    available   on    the   Court's      website   at

https://nysd.uscourts.gov/hon-barbara-moses.

       Defendant shall promptly deliver a courtesy copy of the e-CAR (Dkt. No. 13) to

chambers by mail, overnight courier, or hand delivery. This requirement remains in effect

notwithstanding the ongoing COVID-19 pandemic.

       If defendant wishes to file a motion for judgment on the pleadings, she shall do so no

later than October 12, 2021. The motion for judgment on the pleadings must contain a full

recitation of the relevant facts and a full description of the underlying administrative

proceedings. Plaintiff shall, no later than December 10, 2021, file and serve her response, which

must state any additional or contrary facts deemed necessary to resolve the case. Defendant shall

file any reply no later than January 3, 2022.

       The parties are reminded that, under the Standing Order, memoranda filed in support of

or in opposition to any dispositive motion shall not exceed 25 pages, and reply memoranda shall

not exceed 10 pages. Memoranda exceeding 10 pages must include a table of contents and a

table of authorities, neither of which shall count against the page limit. Any party seeking to
       Case 1:20-cv-08518-RA-BCM Document 18 Filed 08/26/21 Page 2 of 2




exceed these page limitations must apply to Judge Moses for leave to do so, with copies to all

counsel, no fewer than seven days before the date upon which the memorandum must be filed.

       The Clerk of the Court is respectfully directed to mail a copy of this order to the plaintiff.

Dated: New York, New York
       August 26, 2021

                                              SO ORDERED.



                                              ________________________________
                                              BARBARA MOSES
                                              United States Magistrate Judge




                                                 2
